Appeal by defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered October 20, 1983, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have reviewed the record and conclude that defendant was not deprived of the effective assistance of counsel at his trial. Counsel’s performance was not deficient, nor did he make "errors so serious that [he] was not functioning as the "counsel’ guaranteed the defendant by the Sixth Amendment” *311(Strickland v Washington, 466 US 668, 687). Counsel obtained a favorable ruling for defendant pursuant to People v Sandoval (34 NY2d 371), vigorously cross-examined the prosecutor’s key witness, made the proper motions during and after the trial, and argued defendant’s position to the jury during his summation. The disagreement between defendant and his counsel concerning the propriety of presenting the testimony of certain defense witnesses was admirably resolved by the trial court, and all but one of the witnesses were eventually permitted to testify. The only exception was the witness whose testimony the court properly labeled as irrelevant. This disagreement, which, in effect, was predominantly an issue of trial strategy, did not prevent defendant from obtaining a fair trial, nor did it deprive him of meaningful representation on the part of trial counsel (see, People v Baldi, 54 NY2d 137).
Defendant’s other contentions have been examined and found to be without merit. Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.